Citation Nr: 0932411	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a cervical spine 
disability, to include cervical spondylosis and degenerative 
disc disease.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for dental trauma.

5.  Entitlement to service connection for an eye condition.

6.  Entitlement to service connection for a right shoulder 
condition.

7.  Entitlement to service connection for a left shoulder 
condition.

8.  Entitlement to service connection for a skin condition, 
to include the left hand, ankle, warts and growths.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1982 to June 1982, from June 1986 to September 
1992, and from December 2003 to February 2005, during the 
Gulf War Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and May 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appears to have raised the issues of entitlement 
to service connection for leg, knee, lung, and a neck 
conditions, as well as headaches, as indicated in his August 
1992 application for VA benefits.  These matters are referred 
to the RO for appropriate action.

The issues of entitlement to service connection for: a 
cervical spine disability, to include cervical spondylosis 
and degenerative disc disease; lumbar spine disability; 
dental trauma; an eye condition; a right shoulder condition; 
a left shoulder condition; and a skin condition, to include 
the left hand, ankle, warts and growths, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

A bilateral hearing loss disability within VA standards is 
not demonstrated by the medical evidence of record.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A.   §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify an Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
bilateral hearing loss in the September 2005 rating decision, 
he was provided notice of the VCAA in June 2005.  Additional 
VCAA letters were sent in October 2005 and May 2006.  The 
VCAA letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in an 
April 2007 Statement of the Case, pertaining to the 
downstream disability rating and effective date elements of 
his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
see also Mayfield and Pelegrini, both supra.  Despite the 
inadequate notice provided to the Veteran as to the 
downstream disability rating and earlier effective date, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 384 
(1993).  In this regard, as the Board concludes below that 
the preponderance of evidence is against the Veteran's claim 
of service connection on a presumptive and direct bases, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  38 C.F.R.
§ 3.159(b)(3)(ii).

The Veteran was afforded a VA audiological examination in 
July 2005.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, a VA 
examination and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103; Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

II.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a).

Applicable hearing loss regulations provide that impaired 
hearing shall be considered a disability when the auditory 
thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hz are 40 decibels or greater; the thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores are 94 percent or 
less.  38 C.F.R. § 3.385.
 
The Veteran seeks service connection for current bilateral 
hearing loss, as directly related to his Army service.  As 
indicated in his July 2005 VA audiological examination, his 
service connection claim is based on noise exposure while 
working in communications and around loud generators.  He 
also reported to be in close proximity of mortar rounds in 
2004.  The Veteran's primary specialty in service was in 
motor transport, as indicated by his DD 214.

Service treatment records are silent regarding complaints, 
treatment or findings for any hearing condition.

A June 2005 VA treatment record noted possible hearing loss, 
external otitis, and tinnitus.  However, hearing thresholds 
were not provided.

In July 2005, the Veteran was seen by a VA audiologist for 
bilateral hearing loss.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
25
LEFT
10
15
10
5
35

The speech recognition score was a 100 percent for both ears.  
The VA audiologist rendered an assessment of normal hearing 
bilaterally.  While the VA examiner also opined that there 
was bilateral high frequency hearing loss consistent with in-
service noise trauma, the hearing loss does not meet VA's 
threshold of at least three frequencies that are 26 decibels 
or greater; or a speech recognition scores of 94 percent or 
less to constitute .  38 C.F.R. § 3.385.  Therefore, the 
Veteran does not have a current disability of bilateral 
hearing loss for VA purposes. 
 
The Court has consistently held that service connection may 
not be predicated on lay assertions of diagnosis and medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion as to causation and diagnosis does not constitute 
competent medical evidence and lacks probative value.  See 
also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran 
is competent to report that on which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation). 
 
Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for hearing loss, and 
this claim must be denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

In July 2005, the Veteran was afforded a VA examination to 
determine the nature and etiology of his spondylosis and 
degenerative disc disease in the low cervical spine, any 
lower lumbar spine condition, any right shoulder condition 
(major), any left shoulder condition, any skin condition, to 
include warts, left hand, ankle, and growths.  However, the 
physician who performed the general VA examination did not 
render an opinion with respect to etiology of those 
disabilities.  He also advised that the skin condition was 
out of his area of expertise and recommended a dermatologist.  
Unfortunately, VA has not undertaken to have the Veteran 
examined by a physician conversant in skin disorders nor has 
the VA attempted to obtain an addendum as to the etiology of 
these conditions.  

Additionally, the Veteran underwent an eye examination in 
July 2005.  The VA examiner diagnosed the Veteran with mild 
dry eye symptoms and ametropic refractive error.  However, 
the VA physician did not render an opinion with respect to 
etiology of the eye condition.  Unfortunately, VA has not 
attempted to obtain an addendum as to the etiology of the 
condition.  

VA has a duty to provide a medical examination and opinion 
when the evidence reflects an in-service event, a current 
disability and an indication that the current disability may 
be associated with his service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the 
medical examination provided with respect to the Veteran's 
disabilities is inadequate, the claims must be remanded for 
additional development of the medical record pursuant to 
38 C.F.R. § 3.159(c)(4).

With respect to the dental claim, the Veteran was scheduled 
for an oral examination in August 2005 and he failed to 
report for that examination.  The Veteran did not provide an 
explanation for his failure to report.  It is noted that VA 
regulations provide that when a claimant fails to report for 
a scheduled medical examination, without good cause, an 
original claim for service connection shall be decided based 
upon the evidence of record.  See 38 C.F.R. § 3.655 (2008).  
The Court has also held that VA's "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.  In light of the need for additionally 
development of the other claims, the Board will give the 
Veteran one more opportunity for a dental examination.


Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file (i.e. Wilmington VA 
Medical Center and its associated 
outpatient facilities) should be 
requested in writing.  All records 
obtained pursuant to this written request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
the examiner who prepared the July 2005 
VA general examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the Veteran's spondylosis and 
degenerative disc disease in the low 
cervical spine, lower lumbar spine, and 
bilateral shoulder conditions are related 
to service.  With regards to the 
bilateral shoulder claim, please also 
clarify whether the Veteran has a current 
bilateral shoulder disability.  All 
necessary special studies or tests should 
be accomplished.  

If, and only if, the VA examiner deems it 
necessary, should the Veteran be afforded 
another VA examination, to determine the 
etiology of the Veteran's disabilities.  

It is imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND 
and acknowledges such review in the 
examination report.  

The VA examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (e.g. at least a 50-50 
degree of probability) that any currently 
diagnosed spondylosis and degenerative 
disc disease in the low cervical spine, 
lower lumbar spine, and bilateral 
shoulder conditions is related to the 
Veteran's military service or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  
 
NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

If the VA examiner is unable to provide 
the requested information, the examiner 
should clearly indicate such a finding 
and provide an explanation.  If the 
examiner finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
the examiner who prepared the July 2005 
VA eye examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the Veteran's eye condition is 
related to service.  All necessary 
special studies or tests should be 
accomplished.  

If, and only if, the VA examiner deems it 
necessary, should the Veteran be afforded 
another VA examination, to determine the 
etiology of the Veteran's eye 
condition(s).  

It is imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND
and acknowledges such review in the 
examination report.  

The VA examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (e.g. at least a 50-50 
degree of probability) that any currently 
diagnosed eye condition is related to the 
Veteran's military service or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).
 
NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

If the VA examiner is unable to provide 
the requested information, the examiner 
should clearly indicate such a finding 
and provide an explanation.  If the 
examiner finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

4.  Schedule the Veteran for an 
examination with a physician conversant 
in the field of dermatology.  The 
examiner should perform all necessary 
tests and render all appropriate 
diagnoses.  For each skin disorder 
diagnosed, the examiner should state 
whether it is at least as likely as not 
that it is related to the Veteran's 
period of active service.  

The VA examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (e.g. at least a 50-50 
degree of probability) that any currently 
diagnosed skin condition is related to 
the Veteran's military service or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).
 
NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

If the VA examiner is unable to provide 
the requested information, the examiner 
should clearly indicate such a finding 
and provide an explanation.  If the 
examiner finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

It is imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND
and acknowledges such review in the 
examination report.  

5.  Schedule the Veteran for a dental 
examination, with an appropriate 
examiner.  The examiner should perform 
all necessary tests and render all 
appropriate diagnoses.  For each dental 
disorder diagnosed, the examiner should 
state whether it is at least as likely as 
not that it is related to the Veteran's 
period of active service.  

The VA examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (e.g. at least a 50-50 
degree of probability) that any currently 
diagnosed dental disorder is related to 
the Veteran's military service or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).
 
NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

If the VA examiner is unable to provide 
the requested information, the examiner 
should clearly indicate such a finding 
and provide an explanation.  If the 
examiner finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  
The VA examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

It is imperative that the VA examiner who 
is designated to examine the Veteran 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND and acknowledges such review in 
the examination report.  

6.  Thereafter, readjudicate all claims 
based on the newly obtained evidence.  If 
the benefits sought remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


